Citation Nr: 1103384	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-27 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to an initial rating higher than 50 percent for 
major depressive disorder.

3.  Entitlement to an initial rating higher than 20 percent for 
fibromyalgia.

4.  Entitlement to an initial rating higher than 10 percent for 
patellofemoral syndrome of the left knee.

5.  Entitlement to an initial rating higher than 10 percent for 
patellofemoral syndrome of the right knee.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to May 2008.

These matters come before the Board of Veterans Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO: denied entitlement to 
service connection for a lumbosacral strain; granted service 
connection for major depressive disorder and assigned an initial 
disability rating of 30 percent, effective June 1, 2008; granted 
service connection for fibromyalgia and assigned an initial 
disability rating of 10 percent, effective June 1, 2008; and 
granted service connection for patellofemoral syndrome of the 
left and right knees and assigned initial disability ratings of 
10 percent, both effective June 1, 2008.

In May 2009, the RO assigned initial disability ratings of 50 
percent and 20 percent for major depressive disorder and 
fibromyalgia, respectively, both effective June 1, 2008.  

A veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for higher 
initial ratings for major depressive disorder and fibromyalgia 
remain before the Board.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had a lower back injury in service and there is 
post-service continuity of symptomatology demonstrating a nexus 
between a current lower back disability and the in-service 
injury.

2.  The Veteran's major depressive disorder has been manifested 
by impairment in most of the areas of work, school, family 
relations, judgment, thinking, and mood without total social and 
occupational impairment. 

3.  The Veteran's fibromyalgia has not been refractory to 
treatment.

4.  The Veteran's patellofemoral syndrome of the left knee has 
been manifested by painful movement and limitation of flexion to 
120 degrees with no limitation of extension.

5.  The Veteran's patellofemoral syndrome of the right knee has 
been manifested by painful movement and limitation of flexion to 
120 degrees with no limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for an initial 70 percent rating for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9434 (2010).

3.  The criteria for an initial rating higher than 20 percent for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, 
Diagnostic Code (DC) 5025 (2010).

4.  The criteria for an initial rating higher than 10 percent for 
patellofemoral syndrome of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256-5263 (2010).

5.  The criteria for an initial rating higher than 10 percent for 
patellofemoral syndrome of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256-5263.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
lower back disability, the claim is substantiated, and there are 
no further VCAA duties as to that issue.  Wensch v. Principi, 15 
Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

With regard to the claims for higher initial ratings for major 
depressive disorder, fibromyalgia, and patellofemoral syndrome of 
the left and right knees, the claims arise from the Veteran's 
disagreement with the initial ratings assigned after the grant of 
service connection.  The courts have held, and VA's General 
Counsel has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service VA treatment records.  In addition, 
the Veteran was afforded VA examinations for major depressive 
disorder, fibromyalgia, and patellofemoral syndrome of the knees.





Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

A May 2008 VA examination report reveals that the Veteran has 
been diagnosed as having a lumbosacral strain.  Therefore, a 
current lower back disability has been demonstrated.

There is also evidence of an in-service lower back injury and of 
a continuity of symptomatology linking that injury to the current 
lower back disability.  The Veteran's service treatment records 
indicate that he injured his lower back in December 1992 when he 
was unloading bags as part of his assigned duties.  He 
experienced back pain and tenderness and was diagnosed as having 
a back strain.  He was subsequently treated on numerous occasions 
in service between December 1992 and September 2007 for chronic 
lower back pain and muscle tenderness and tightness.  Diagnoses 
of a lower back strain, mechanical lower back pain, and sciatica 
were provided.

The May 2008 VA examination report reveals that the Veteran 
reported that he began to experience lower back problems in 
service when he was unloading an aircraft and lifted weights of 
200 to 300 pounds.  Although he did not report and examination of 
the back did not reveal any lower back symptoms at the time of 
the VA examination, he was diagnosed as having a lumbosacral 
strain.

VA mental health medication management notes dated in May and 
August 2010 and a July 2010 VA examination report indicate that 
the Veteran reported that he experienced back pain and had 
employment difficulties due to his back.  Diagnoses of chronic 
back pain were provided.

The Veteran is competent to report the symptoms of his lower back 
disability, such as pain.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  Furthermore, his reports are 
consistent with the evidence of record and there is nothing to 
contradict them.  The contemporaneous record supports the 
Veteran's reports of ongoing back pain after the in-service 
injury.  Therefore, the Board finds that his reports are also 
credible.  

As the weight of the evidence reflects that the Veteran 
experienced a lower back injury in service, he has been diagnosed 
as having a current lower back disability, and there has been a 
continuity of symptomatology since service, the criteria for 
service connection for the currently diagnosed lower back 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.



Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).




Major Depressive Disorder

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA will also consider the extent of social impairment, but shall 
not assign a rating solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
See 38 C.F.R. §§ 4.125, 4.130.

Major depressive disorder is rated under 38 C.F.R. § 4.130, DC 
9434, according to the General Rating Formula for Mental 
Disorders. 

Under the General Rating Formula, a 50 percent disability rating 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  
On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).  

A May 2008 VA examination report reveals that the Veteran 
reported that he was on terminal leave from the Air Force and 
that he had been training for his commercial driver's license to 
be a truck driver and was seeking employment.  He was able to 
work in service despite his psychiatric symptoms, however he was 
late on a number of occasions due to depression.  His work 
performance suffered due to impaired concentration and his job 
was changed due to such problems.  He also experienced 
irritability with his coworkers and supervisor.

As for his social relationships, the Veteran reported that he was 
divorced and had a daughter with whom he had a fair relationship.  
He called his daughter approximately once every one to one and a 
half months and saw her approximately three times each year.  He 
lived alone and was not dating, but had casual social contacts on 
the Internet.  However, he did not have any friends in his 
everyday life due to isolation and pain.  He spent a lot of time 
on the Internet and ran a chat room, however he was not involved 
in any other social activities other than going to softball games 
in the community approximately 3 times each week.

Examination revealed that the Veteran was alert, oriented, and 
attentive, had a depressed mood, and an affect which was mood 
congruent.  His speech was normal and there was no evidence of 
psychomotor agitation or retardation, his eye contact was normal, 
and his thought process was logical and coherent.  There were no 
auditory or visual hallucinations, no delusional thought content, 
and no suicidal or homicidal ideation at the time of the 
examination.  He had not experienced any suicidal thoughts since 
2006 and had not been physically aggressive with anybody since 
1992.  Furthermore, his memory was somewhat impaired and he had 
fair insight.  A diagnosis of major depressive disorder was 
provided and a Global Assessment of Functioning (GAF) score of 52 
was assigned, indicative of moderate impairment.

The clinical psychologist who conducted the May 2008 VA 
examination opined that the Veteran exhibited moderate to 
considerable symptoms of major depressive disorder, which were 
becoming more considerable due to pain.  He experienced a chronic 
depressed mood with low energy, had low motivation to do basic 
tasks, had fatigue and decreased feelings of hope and worth, and 
was worried about his ability to find employment and take care of 
himself.  He reported a declining appetite, impaired 
concentration, irritability, a decreased interest in activities, 
and increased social isolation.  Furthermore, he experienced 
sleep impairment which was treated with medication.  Such 
symptoms generally did not impact his activities of daily living.

The examiner further opined that the Veteran's social 
adaptability and interactions with others were considerably 
impaired and his ability to maintain employment and perform job 
duties in a reliable, flexible, and efficient manner was 
moderately to considerably impaired.  Overall, his psychiatric 
disability caused moderate to considerate impairment.

A March 2009 VA examination report indicates that the Veteran 
reported that he experienced difficulty sleeping, decreased 
motivation, poor concentration and short term memory, and a 
depressed mood and loss of interest in usual activities.  He had 
never been hospitalized for his psychiatric disability.  He had 
experienced suicidal ideation, however he never made a plan or 
attempted to harm himself, and did not experience any homicidal 
ideation.  There were no significant remissions in his symptoms.  
He further reported that he was unemployed, but that he was going 
to start a job at a trucking company and was awaiting medical 
clearance.  He was divorced and lived alone, did not have many 
friends, and spent his time on the computer.

Examination revealed that the Veteran was appropriately dressed 
and groomed, had clear, coherent, and goal directed speech, and 
had a linear thought process devoid of delusional content.  There 
was no evidence of any thought or perceptual disturbance, insight 
and judgment were adequately developed, the Veteran was 
cooperative and answered all questions in a candid and 
spontaneous manner, short term memory and concentration were 
somewhat impaired, and long term memory was within normal limits.  
There was no suicidal or homicidal ideation and affect was 
normal.  The Veteran was diagnosed as having depressive disorder 
and a GAF score of 52 was assigned, indicative of moderate 
impairment.

The clinical psychologist who conducted the March 2009 VA 
examination concluded that the Veteran continued to experience a 
depressed mood and other symptoms related to major depressive 
disorder.  Despite consistent treatment, he experienced a 
moderate level of impairment in social and occupational 
functioning.
The Veteran's VA treatment records dated from January to May 2010 
indicate that he reported depression, insomnia, low motivation, 
and impaired concentration.  He lived alone, was unemployed and 
spent most of time looking for employment, but was awaiting a 
possible position as a long distance truck driver.  He took long 
walks, shopped, engaged in household chores, and played computer 
games.  

Examinations revealed a neat to disheveled appearance, normal 
speech, a depressed mood and affect, normal orientation, fair to 
intact concentration, fair to intact memory, good impulse, 
judgment, and insight, and normal thought process and content.  
There were no hallucinations or suicidal or homicidal ideation.  
Diagnoses of depression were provided and a GAF score of 55 was 
assigned, indicative of moderate impairment.

The Veteran's depression was in remission at the time of a 
February 2009 VA medical evaluation.  The psychiatrist who 
conducted the evaluation opined that the Veteran's depression was 
stable and well tolerated and that there was no impediment to his 
receiving clearance to drive a truck from a mental health 
standpoint.

A July 2010 VA examination report reveals that the Veteran 
reported that he had worked as a truck driver for 6 months until 
December 2009, at which time he quit due to his back disability.  
He was working on applying for Social Security Administration 
(SSA) disability benefits.  While he was employed, he was 
occasionally irritable and would snap at coworkers and had 
problems with paperwork and inventory due to impaired 
concentration.  He did not miss any time from work, but had a 
flexible schedule which enabled him to continue working.  He was 
divorced and had a daughter with whom he had a fairly poor 
relationship because he had not seen his daughter for 1 to 1 1/2 
years due to money problems.  He did not have any casual or close 
friends, only went out 2 to 3 times a week to run errands, and 
spent most of his time at home on the computer and doing 
household chores.

Examination revealed that the Veteran was alert, oriented, and 
attentive, had a depressed mood, and an affect which was mood 
congruent.  Speech was slow and there was evidence of psychomotor 
retardation, eye contact was fair, and his thought process was 
somewhat circumstantial, but there were no auditory or visual 
hallucinations, and there was no evidence of delusional thought 
content.  Although the Veteran reported one instance of suicidal 
ideation in 2006 or 2007, there was no suicidal or homicidal 
ideation at the time of the July 2010 VA examination.  The 
Veteran also reported that he was last physically aggressive with 
another person 5 years prior to the examination.  Furthermore, 
there was impaired concentration and fair insight, but memory was 
intact.  The Veteran was diagnosed as having major depressive 
disorder and anxiety disorder not otherwise specified, and a GAF 
score of 52 was assigned, indicative of moderate impairment.

The examiner who conducted the July 2010 VA examination concluded 
that the Veteran exhibited considerable symptoms associated with 
major depressive disorder.  He reported depression with low 
energy, low motivation and fatigue, decreased feelings of worth, 
loss of interest in activities, social isolation, irritability, 
sleep problems, impaired concentration, and anxiety.  Such 
symptoms had existed since service and there were no periods of 
remission.  The examiner opined that the Veteran's social 
adaptability and interaction and ability to maintain employment 
were considerably impaired.  Overall, his level if disability was 
in the considerable range.

The Veteran's VA treatment records dated from August to September 
2010 indicate that he reported impaired concentration, sleep 
problems, low energy, and poor concentration.  An examination 
revealed that the Veteran was cooperative, had normal motor and 
speech, no suicidal or homicidal ideation, and intact insight and 
judgment, but had an impaired mood and constricted affect.  A 
diagnosis of major depressive disorder was provided and a GAF 
score of 60 was assigned, indicative of moderate impairment.

The Board has considered the GAF scores assigned throughout the 
appeal period.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The 
evidence reflects that the Veteran has been assigned GAF scores 
ranging from 52 to 60.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a disability, is not dispositive of 
the evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disability, 
which provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  

The weight of the evidence shows that although the Veteran's 
assigned GAF scores reflect moderate impairment and the symptoms 
of his psychiatric disability have been characterized as moderate 
on several occasions, he has exhibited deficiencies in most of 
the areas needed for a 70 percent rating.  For example, he had 
difficulties with his job due to irritability and impaired 
concentration, he has a fair to poor relationship with his 
daughter, has few friends, a loss of interest in activities, and 
is socially isolated, has a circumstantial thought process, 
impaired speech and memory, fair insight, and a history of 
suicidal ideation, and experiences depression, anxiety, and sleep 
problems.  Furthermore, the examiners who conducted the May 2008, 
March 2009, and July 2010 VA examinations opined that the Veteran 
experienced moderate to considerable impairment due to his 
psychiatric symptoms.

The Veteran does not, however, have most of the symptoms listed 
in the examples for a 100 percent disability rating.  For 
example, although he was unemployed at the time of the July 2010 
VA examination and reported that he was applying for SSA 
disability benefits, he stated that he had been a truck driver 
for 6 months until  December 2009, at which time he quit due to 
his back disability.  Also, he reported that while he was 
employed, he experienced some difficulties due to irritability 
and impaired concentration, but that he had not missed any time 
from work and was able to continue working due to a flexible 
schedule.  Furthermore, the psychiatrist who conducted a February 
2009 VA psychiatric evaluation opined that the Veteran's 
psychiatric disability was not an impediment to his receiving 
clearance to work (i.e. drive a truck) from a mental health 
standpoint.
  
Furthermore, the Veteran has not demonstrated gross impairment in 
thought processes or communication or grossly inappropriate 
behavior, he is able to perform activities of daily living, and 
is oriented to time and place.  Although memory problems and 
suicidal thoughts have been reported, he has not experienced 
memory loss for names of close relatives, own occupation, or name 
and he is not in persistent danger of hurting himself or others,

More importantly, total social and occupational impairment has 
not been demonstrated.  Although the relationship has been 
characterized as fair to poor, he has maintained a relationship 
with his daughter, he is socially isolated, but has some casual 
social contacts on the Internet, and quit his job due to back 
problems. 

Overall, the evidence reflects that the Veteran has impairment in 
most of the areas of work, school, family relations, judgment, 
thinking, and mood, as evidenced by the GAF scores and 
assessments of his level of disability.  Accordingly, the Board 
finds that an initial rating of 70 percent, but no higher, for 
major depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.130, DC 9434.

Fibromyalgia

Fibromyalgia is rated under 38 C.F.R. § 4.71a, DC 5025.  Under DC 
5025, a 20 percent rating is warranted for fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, that is episodic, with 
exacerbations often precipitated by environmental or emotional 
stress, or by overexertion, but that are present more than one-
third of the time.  A 40 percent rating is warranted for such 
fibromyalgia that is constant, or nearly so, and refractory to 
therapy.  38 C.F.R. § 4.71a, DC 5025.  

A note to DC 5025 reflects that widespread pain means pain in 
both the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton (i.e. 
cervical spine, anterior chest, thoracic spine, or low back) and 
the extremities.  

A May 2008 VA examination report reveals that the Veteran 
reported that he was diagnosed as having fibromyalgia in November 
2007 and that he underwent water therapy and took several 
medications (e.g. Effexor, Lyrica, Ultram) which worked well.  He 
did not have any surgery or injections and did not use any 
assistive devices.  He experienced daily whole body pain and 
stiffness in his hips, feet, and hands.  There was occasional (2 
to 3 times a week) heat and redness in his hands and feet, he 
experienced fatigueability after repetitive use, and there were 
occasional flare-ups.  He denied any swelling, instability, or 
locking.  His activities of daily living were affected because 
prolonged standing or repetitive lifting of equipment was 
difficult.  Therefore, he had a decreased activity level.

A tender points examination revealed tenderness on the lateral 
neck, upper trapezius, medial aspect of the scapula, second 
intercostals space, proximal lateral thigh, and the medial distal 
thigh.  A motor examination was normal.  A diagnosis of 
fibromyalgia was provided.

In his December 2008 notice of disagreement (NOD), the Veteran 
reported that he experienced flare ups of body pains when 
physically active.  His disability was also affected by 
temperatures and he experienced muscle and joint problems when 
temperatures dropped.

A March 2009 VA examination report indicates that the Veteran 
reported that he experienced nearly constant, diffuse, and 
chronic achy pain, arthralgia, and myalgias all over his body.  
The symptoms were not episodic.  The body aches and pain were 
precipitated by exercise and activity and his symptoms improved 
with medication use (Lyrica and Cymbalta).  Such symptoms were 
moderate in severity, but became more severe with activity.  He 
experienced consistent fatigue, sleep disturbance, paresthesias 
of the hand and feet, and non-specific headaches.  There was also 
intermittent constipation and diarrhea.  The physician who 
conducted the examination opined that the Veteran's symptoms did 
not seem refractory to therapy.

Examination of the tender points revealed positive tender points 
to palpation in the lower sternocleidomastoid muscle, insertion 
of the suboccipital muscle, mid upper trapezius muscle, origin of 
the supraspinatus muscle, upper outer quadrants of the buttocks, 
and the prominence of the greater trochanter and medial fat pad 
of the knee.  There was no specific point tenderness involving 
the second costochondral junction, however there was point 
tenderness along the lateral epicondyle bilaterally.  Muscle 
strength was intact (5/5) in the upper and lower extremities.  
The Veteran was diagnosed as having fibromyalgia which was 
active, but controlled with medication.

An August 2010 VA examination report reveals that the Veteran 
reported daily pain in his back, hands, arms, knees, and feet.  
There was chronic variable swelling of the joints of the hands, 
fatigue, sleep disturbance, headaches, and alternating 
constipation and diarrhea.  He was under continuous treatment for 
fibromyalgia, which included the use of various medications.  He 
experienced limitation over the years in his ability to type and 
keyboard, but had never been hospitalized for fibromyalgia.

Examination revealed diffuse tenderness with tender trigger 
points over the trapezius muscles, rhomboid muscles, and the 
lumbar spine bilaterally.  There was diffuse, but nontender soft 
tissue swelling of both hands, tenderness over the bicep muscles 
and lower quadriceps muscles above the knees, along with the 
gastrocnemius muscles of the lower legs.  Strength was grossly 
normal in these muscle groups, but there was a mild decrease in 
the ability to stand on tip-toes and a mild decrease of hand grip 
bilaterally.  A diagnosis of fibromyalgia was provided.

The evidence reflects that the Veteran's fibromyalgia has been 
manifested by daily whole body tenderness and pain, joint 
stiffness and swelling, heat and redness of the hands and feet, 
sleep disturbance, paresthesias of the hands and feet, headaches, 
constipation, and diarrhea.  He has received constant treatment 
for fibromyalgia consisting of medication use, and his symptoms 
are controlled by such treatment.  The March 2009 VA examination 
report specifically noted that the Veteran's fibromyalgia was not 
refractory to therapy.  Thus, as the Veteran's symptoms are not 
refractory to therapy, they more closely approximate the criteria 
for a 20 percent rating under DC 5025.  Accordingly, the Board 
finds that an initial rating higher than 20 percent for 
fibromyalgia is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.71a, DC 5025.

Patellofemoral Syndrome of the Knees

The Veteran's patellofemoral syndrome of the right and left knees 
are currently rated under 38 C.F.R. § 4.71a, DCs 5099-5010.  
Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, 
the use of DCs 5099-5010 reflects that there is no diagnostic 
code specifically applicable to the Veteran's knee disabilities, 
and that these disabilities are rated by analogy to traumatic 
arthritis under DC 5010.  See 38 C.F.R. § 4.20 (2010) (allowing 
for rating of unlisted disability by analogy to closely related 
disease or injury).

Traumatic arthritis is rated under the same diagnostic criteria 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  DC 5003.  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that a separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Limitation of knee flexion is rated as follows: a noncompensable 
rating is warranted when it is limited to 60 degrees; a 10 
percent rating is warranted when it is limited to 45 degrees; a 
20 percent rating is warranted when it is limited to 30 degrees; 
and a 30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a 
noncompensable rating is warranted when it is limited to 5 
degrees; a 10 percent rating is warranted when it is limited to 
10 degrees; a 20 percent rating is warranted when it is limited 
to 15 degrees; a 30 percent rating is warranted when it is 
limited to 20 degrees; a 40 percent rating is warranted when it 
is limited to 30 degrees; and a 50 percent rating is warranted 
when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The May 2008 VA examination report indicates that the Veteran 
reported daily pain in his knees which was generally dull, but 
occasionally sharp.  The pain was associated with swelling.  
There was no locking or instability of the knees, he underwent 
surgery on his knees in January 2005, and his ability to run was 
impaired.  There were flare ups 2 to 3 times each week which 
lasted 5 to 6 hours and he did not use any assistive devices.
Ranges of knee motion were recorded as extension to 0 degrees and 
flexion to 145 degrees without pain bilaterally.  Range of knee 
motion was not additionally limited following repetitive motion.  
Lachman, drawer, and varus and valgus stress tests were all 
normal, there was bilateral tenderness to palpation around both 
patellae, there was bilateral crepitus, and McMurray test was 
negative.  X-rays of the knees were normal.  The Veteran was 
diagnosed as having bilateral patellofemoral syndrome.

In his December 2008 NOD, the Veteran stated that he experienced 
dull knee pain on a daily basis.  There was sharp pain when he 
went up and down stairs, ramps, or hills, he experienced 
increased pain when shopping, and knee pain had a major impact on 
his life in that it caused him to remain at home and added to his 
depression.

A March 2009 VA examination report reveals that the Veteran 
reported bilateral retropatellar knee pain which was 2/10 in 
intensity, but increased to 7/10 in intensity after walking for a 
few minutes.  The pain was also aggravated by stair use and 
prolonged sitting.  There was occasional bilateral knee 
instability and swelling, but no locking of either knee.  He 
underwent arthroscopy in each knee which involved debridement of 
patellar cartilage.  He had difficulty using stairs and 
performing any task that involved kneeling or squatting.  There 
were no discrete flare ups and the Veteran did not use any 
assistive devices.

Examination of the knees revealed that range of motion of the 
right knee was extension to 0 degrees and flexion to 120 degrees 
with no pain and range of motion of the left knee was extension 
to 0 degrees and flexion to 120 degrees with end-of-range pain.  
There was bilateral tenderness on patellar compression and 
moderate compression in the right knee with a pop on extension, 
but no ligamentous laxity in any direction in either knee and no 
left knee crepitus.  McMurray test was positive in the right knee 
and negative in the left knee.  There was no erythema or warmth 
to touch, bony deformity, joint swelling, or effusion of either 
knee.  A diagnosis of bilateral patellofemoral syndrome was 
provided.

A May 2009 VA examination report reveals that the Veteran 
reported essentially the same knee history and symptoms as 
reported during the March 2009 VA examination.  Range of knee 
motion was recorded as extension to 0 degrees and flexion to 120 
degrees with end-of-range pain.  Ranges of knee motion were not 
additionally limited by pain or fatigue following repetitive use.  
There was medial and lateral joint line tenderness in each knee, 
tenderness on patellar compression bilaterally, moderate crepitus 
in the right knee, and an audible pop on extension in each knee, 
but there was no ligamentous laxity in any direction in either 
knee.  McMurray test was positive on the right and negative on 
the left and there was no erythema, warmth to touch, bony 
deformity, joint swelling, or effusion of either knee.  The 
Veteran was diagnosed as having bilateral patellofemoral 
syndrome.

The above evidence reflects that there is a bilateral knee 
disability with pain and limitation of flexion to at most 120 
degrees.  There is no limitation of knee extension.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that range of motion of the left knee 
was recorded as extension to 0 degrees and flexion to 120 degrees 
with end-of-range pain during the March 2009 VA examination and 
that range of motion of both knees was recorded as extension to 0 
degrees and flexion to 120 degrees with end-of-range pain during 
the May 2009 VA examination.  Furthermore, the Veteran has voiced 
subjective complaints that could be construed as reporting 
weakness, fatigability, and lack of endurance.  Thus, even with 
consideration of functional factors, flexion was limited to at 
most 120 degrees and there was no limitation of extension.  
Flare-ups have been reported.  

The Veteran is certainly competent to report symptoms of his knee 
disabilities, such as weakness, fatigability, and lack of 
endurance.  Furthermore, as there is nothing to explicitly 
contradict his reports, the Board finds that his reports are also 
credible.  

Nevertheless, there is no evidence of additional limitation of 
motion due to functional factors that would approximate the 
criteria for higher initial ratings.  The May 2008 VA examination 
report reveals that ranges of knee motion were not additionally 
limited following repetitive motion.  Furthermore, the May 2009 
VA examination report indicates that ranges of knee motion were 
not additionally limited by pain or fatigue following repetitive 
use.  

Thus, even considering pain and other factors, the evidence does 
not support assignment of higher ratings under DCs 5260 or 5261, 
as the evidence does not reflect that the Veteran's pain or other 
functional factors are so disabling to actually or effectively 
result in flexion limited to 30 degrees or extension limited to 
15 degrees-the requirements for the next higher percent ratings 
under DCs 5260 and 5261.  Examiners have consistently found 
flexion to be limited to no less than 120 degrees even with 
consideration of functional factors.  No limitation of extension 
has been found, even with consideration of functional factors.  
DCs 5260 and 5261.

As the foregoing discussion should make clear there is no 
evidence of limitation of flexion to, or approximating, 30 
degrees as would be required for a higher rating under DC 5260.

The Veteran has consistently been found to have full bilateral 
knee extension to 0 degrees with only end-of-range pain.  Hence a 
separate initial rating for limitation of knee extension under DC 
5261 is not warranted.

Therefore, 10 percent ratings are warranted under DC 5010 on the 
basis of noncompensable limitation of knee motion and higher 
initial ratings are not warranted.  
The Veteran has also reported instability associated with his 
knees.  Knee impairment with recurrent subluxation or lateral 
instability is rated as follows: a 10 percent rating is assigned 
if the condition is slight; a 20 percent rating is assigned if 
the condition is moderate; and a 30 percent rating is assigned if 
the condition is severe.  38 C.F.R. § 4.71a, DC 5257 (2010). 

The March and May 2009 VA examination reports indicate that the 
Veteran reported occasional bilateral knee instability.  The 
Veteran is competent to report observable symptoms of his knee 
disabilities, such as instability.  However, his reports must be 
weighed against the objective evidence and their credibility must 
be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  

The March and May 2009 VA examination reports reveal that there 
was no ligamentous laxity in any direction in either knee.  The 
objective evidence of a lack of knee instability outweighs the 
Veteran's statements to the contrary and in light of the clinical 
evidence, the Board concludes that the Veteran's reports of knee 
instability are not credible.  Therefore, he is not entitled to 
separate initial compensable ratings for left or right knee 
instability under DC 5257.

In addition, the Veteran is not entitled to a rating under DCs 
5256, 5258, or 5262-5263 as there is no evidence of ankylosis, 
tibia or fibula impairment, or genu recurvatum.  Although there 
is evidence of knee pain, this is already compensated under the 
current ratings.  The Veteran specifically denied any locking of 
the knees during the May 2008 and March and May 2009 VA 
examinations and there was no knee effusion found during the 
March and May 2009 VA examination reports.

Also, there is evidence of bilateral knee cartilage removal as 
the Veteran had debridement of patellar cartilage in both knees 
in January 2005.  However, he is not entitled to separate initial 
ratings under DC 5259 for symptomatic semilunar cartilage removal 
because the symptoms of any such cartilage removal are knee pain 
and limitation of motion.  

The Veteran is already receiving 10 percent disability ratings 
under DC 5010 due to noncompensable limitation of knee motion and 
his complaints of knee pain are contemplated by the 10 percent 
rating sunder DC 5010.  Therefore, separate ratings under DCs 
5010 and 5259 would constitute pyramiding.  See 38 C.F.R. § 4.14; 
see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 
2009) ("two defined diagnoses constitute the same disability for 
purposes of section 4.14 if they have overlapping 
symptomatology").

Accordingly, the Board finds that initial ratings higher than 10 
percent for patellofemoral syndrome of the knees are not 
warranted at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5260, 
and 5261.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).
Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal with regard to the Veteran's fibromyalgia and 
patellofemoral syndrome of the knees.  As for his major 
depressive disorder, he has reported that the disability 
interfered with his employment due to irritability and lack of 
concentration and his ability to maintain employment has been 
found to be impaired during clinical examinations.  Such evidence 
raises the question of entitlement to an extraschedular rating 
for major depressive disorder.  The symptoms of the Veteran's 
disabilities are a depressed mood and affect, impaired 
concentration and memory, irritability, social isolation, a 
decreased interest in activities, sleep problems, a history of 
suicidal ideation, impaired speech, a circumstantial thought 
process, impaired insight, anxiety, swelling and stiffness of the 
joints, whole body pain and tenderness, heat, redness, and 
paresthesias of the hands and feet, fatigue, headaches, 
constipation, diarrhea, and knee pain, crepitus, and limitation 
of motion.  These symptoms are contemplated by the applicable 
rating criteria.  Thus, referral for consideration of 
extraschedular evaluations is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

TDIU

The Court has held that a TDIU is an element of all claims for a 
higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Federal Circuit has held that entitlement to a TDIU 
is raised where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. 
Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred 
claim for a TDIU is raised as part of an increased rating claim 
only when the Roberson requirements are met).

The Veteran's VA medical records reveal that he had a period of 
unemployment following service, that he quit a job as a truck 
driver in December 2009 due to his back disability, and that he 
was applying for SSA disability benefits at the time of the July 
2010 VA psychiatric examination.  Given the evidence of a medical 
disability, the claim for the highest possible rating, and 
evidence of unemployability, the record raises a claim for a TDIU 
under Roberson and Rice.  

As explained above, the Board is referring the issue of 
entitlement to a TDIU to the AOJ for adjudication.


ORDER

Entitlement to service connection for a lower back disability is 
granted.

Entitlement to an initial 70 percent rating for major depressive 
disorder is granted, effective June 1, 2008.

Entitlement to an initial rating higher than 20 percent for 
fibromyalgia is denied.

Entitlement to an initial rating higher than 10 percent for 
patellofemoral syndrome of the left knee is denied.

Entitlement to an initial rating higher than 10 percent for 
patellofemoral syndrome of the right knee is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


